Title: Enclosure: Death Warrant, 8 May 1756
From: Dinwiddie, Robert
To: 



[Williamsburg, 8 May 1756]

Virginia to wit
Whereas Nathan Lewis hath been legally tryed by a Court Martial, held at Winchester, on the Second Day of this Instant and convicted of Cowardice and Disobedience to the Commands of his Officer which is a Breach of the twelveth Article of War.
These are therefore in His Majesty’s Name to require You

that on  the  Day of  between the Hours of Ten and Twelve in the Forenoon of the same Day You cause the said Nathan Lewis to be carried to the Place of Execution and there to be shot dead. Given under my Hand and Seal of this Colony at Williamsburg this eighth Day of May in the 29th Year of His Majesty’s Reign Annoq. Dom. 1756.

Robt Dinwiddie

